
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.1


Information marked [XXX CONFIDENTIAL TREATMENT REQUESTED] has been
omitted pursuant to a request for confidential treatment. Such omitted
information
has been filed separately with the Securities and Exchange Commission.



[LETTERHEAD]

November 13, 1998


Ticketmaster Corporation
3701 Wilshire Boulevard
Seventh Floor
Los Angeles, California 90010

Attn:   Mr. Terry Barnes     President and Chief Executive Officer

Gentlemen:

    This letter agreement (the "Agreement") sets forth the mutually binding
agreement between SFX Entertainment, Inc., a Delaware corporation, on behalf of
itself and the SFX Affiliates (collectively, "SFX"), and Ticketmaster
Corporation, a Delaware corporation ("Ticketmaster"), for the amendment and
extension of the existing ticketing agreements with respect to each of SFX's
venues which are currently under contract with Ticketmaster, a ticketing
services agreement for those SFX venues which are not presently under contract
with Ticketmaster, and SFX's related promoters in the United States and
internationally.

    Subject to the terms and conditions set forth herein, and in consideration
of the mutual promises and covenants set forth herein, SFX and Ticketmaster
hereby agree as follows:

    1.  Definitions.  As used in this Agreement, the following capitalized terms
shall have the respective meanings set forth below, unless otherwise defined
herein:

(a)"Agreement"— This letter agreement dated as of November 13, 1998, as this
letter agreement may be superseded, replaced or amended by the Master Agreement
intended to be negotiated and executed by the parties hereto.

(b)"Attraction"— A concert, theatrical presentation, motor sports or other
sports event or other entertainment feature to be held at a Facility in the
continental United States or internationally (provided Ticketmaster is providing
ticket service operations in the international location) in respect of which SFX
owns or Controls the Right to Sell Tickets to the public or which is held at an
"SFX Facility" or a "Non-SFX Facility"; provided, however, an Attraction shall
not include any event at the Lakewood Amphitheater located in Atlanta, Georgia,
or the Starplex Amphitheater located in Dallas, Texas.

(c)"Business Day"— Any day other than a Saturday, a Sunday or any other day on
which the banks in the State of New York are closed.

(d)"Controls the Right to Sell Tickets"— means that SFX has the ability, whether
by contract, ownership, management or otherwise, to determine the manner in
which and/or means by which Tickets may be sold to the public at any Facility.
To the extent that SFX does not have such ability, SFX shall use its reasonable
best efforts in its capacity as Facility manager, consultant, minority partner
or otherwise to recommend and secure the exclusive use of the TM System by such
Facility for such Attraction; provided, however, that after SFX exercises its
reasonable best efforts in the manner described above, on an Attraction by
Attraction basis, its failure to secure said rights shall not be deemed to be a
breach of this Agreement.

(e)"Customer Convenience Charge"— The amount charged to a Ticket purchaser by
Ticketmaster for the use of the TM System.

--------------------------------------------------------------------------------

(f)"Effective Date"— means January 1, 1999.

(g)"Facility(ies)"— Any and all amphitheaters, theaters, arenas, stadiums and
other facilities of any nature whatsoever where an Attraction is to be held,
including, but not limited to, SFX Facilities and Non-SFX Facilities, whether
now existing or existing at any time during the term hereof.

(h)"Non-SFX Facility(ies)"— Any Facility other than an SFX Facility with which
Ticketmaster has a ticketing services agreement in effect at the time of the
performance of the Attraction.

(i)"Outlet"— A physically existing retail Ticket selling agency where Tickets
for an Attraction are made available through the TM System and are offered for
sale to the public.

(j)"SFX Affiliate(s)"— any entity or person which is directly or indirectly
controlled by, under common control with or controls SFX, or any other such
entity or person, including, but not limited to, the entities set forth on
Exhibit A hereto.

(k)"SFX Facility(ies)"— Any Facility (i) which SFX owns, operates, manages,
controls or leases, or for which any such entity otherwise has any other right
to sell, or Controls the Right to Sell Tickets, whether as of the date hereof or
at any time in the future during the term of the Agreement, and (ii) with which,
at the time of the performance of the Attraction, Ticketmaster does not have a
ticketing services agreement.

(l)"Telephone Sales"— All sales of Tickets through the TM System by telephone,
television, computer and/or the Internet.

(m)"TM Affiliate(s)"— Any entity which is directly or indirectly controlled by
Ticketmaster, other than any entity which is solely a licensee of the TM System
and the Ticketmaster mark and which does not otherwise satisfy any of the
conditions set forth in the first part of this sentence.

(n)"TM System"— The computer hardware, software, related procedures and
personnel, repair and maintenance services established and maintained by
Ticketmaster for the purpose of selling, auditing and controlling the sale of
Tickets for Attractions.

(o)"Ticket"— A printed evidence of the right to occupy space at or to attend an
Attraction.

    2.  Ticketing Services Agreement.  SFX hereby grants to Ticketmaster, and
Ticketmaster accepts from SFX, the exclusive right during the term of this
Agreement to sell, as SFX's agent, all Tickets made available generally to the
public through any and all means, including but not limited to at Outlets and/or
by Telephone Sales, for any Attraction scheduled or presented by SFX at any
Facility; provided, however, that SFX shall have the right to conduct box
office, season, subscription, affinity and club programs, box seats and group
sales of Tickets, but may not use the services of any third party computerized
or electronic ticketing service or entity to conduct such sales. SFX and
Ticketmaster shall use their respective reasonable best efforts to draft and
execute a long form Master Agreement to amend and extend the existing Agreements
on the terms and conditions contained herein, and to apply this Agreement to any
Facility not already under contract with Ticketmaster and as set forth herein.
In the event of any inconsistencies or conflicts between this Agreement and any
existing agreement between SFX and Ticketmaster, then the terms of this
Agreement shall prevail unless and until such Master Agreement is executed. This
Agreement shall constitute a legal, valid, binding and enforceable agreement
between the parties. All SFX Facilities which upon the Effective Date of this
Agreement either have existing ticket servicing agreements with Ticketmaster or
a Ticketmaster Affiliate, or which do not have ticket servicing agreements with
any third party, shall be subject to the terms and conditions of this Agreement
and the Master Agreement as of the Effective Date. In the event that during the
term of this Agreement, SFX or an SFX Affiliate has or acquires any facility,
company, promoter or other entity which owns, has a contract with or is
otherwise lawfully bound to any ticketing

2

--------------------------------------------------------------------------------

service or system other than the TM System, SFX shall not be obligated to change
such arrangement or to divest itself of, or to decline to enter into, any such
transaction; provided, however, that at such time as SFX or an SFX Affiliate is
no longer obligated to use the services of any third party ticketing provider,
or presently has or in the future may have the ability to enter into an
agreement with Ticketmaster, then any such applicable facility, company,
promoter or entity shall become an SFX Facility or SFX Affiliate, as applicable,
and shall be bound by the terms and conditions of this Agreement and the Master
Agreement.

    3.  Term and Effective Date.  This Agreement shall extend each of the
existing SFX agreements with Ticketmaster for a period from the current
respective expiration dates (as set forth on Exhibit B hereto) through
December 31, 2005, respectively pursuant to the terms and conditions of this
Agreement and the Master Agreement. This Agreement shall be effective as of the
Effective Date and shall be for a term of seven (7) years commencing as of
January 1, 1999. Ticketmaster shall have the option in its sole discretion to
renew the Agreement for an additional period of three (3) years on the terms and
conditions in effect in the last year of the Agreement, including any such
annual increases to the Customer Convenience Charges and handling fees provided
herein, provided that upon exercise of that option to extend the term,
Ticketmaster shall pay to SFX in consideration for the right to extend the
Agreement, a non-refundable payment in the amount of [XXX CONFIDENTIAL TREATMENT
REQUESTED] at any time within the six (6) month period prior to the expiration
of the initial term.

    4.  Revenue Sharing Agreement.  SFX and Ticketmaster agree to share the "per
ticket" Customer Convenience Charges, and the "per order" handling fees with
respect to the services provided by both Ticketmaster and SFX (defined as the
quotient of the total amount of handling fees collected by Ticketmaster per year
divided by the number of orders processed by Ticketmaster per year)
(collectively, "Per-Order Ticket Revenues"), on all Tickets for Attractions for
which such charges and fees are received and retained according to the following
methodology: The first [XXX CONFIDENTIAL TREATMENT REQUESTED] of Per-Order
Ticket Revenues shall be retained by Ticketmaster, and the next [XXX
CONFIDENTIAL TREATMENT REQUESTED] of Per-Order Ticket Revenues or portion
thereof shall be paid to SFX. All Per-Order Ticket Revenues above [XXX
CONFIDENTIAL TREATMENT REQUESTED] shall be divided equally between SFX and
Ticketmaster. Settlement and payment of all amounts owed to SFX under this
Section 4 shall be made on a weekly basis, with a reconciliation and any
adjustments made on a quarterly basis. In the event that Ticketmaster does not
receive a minimum amount of [XXX CONFIDENTIAL TREATMENT REQUESTED] of Per-Order
Ticket Revenues per year on an annual blended basis for each of the initial [XXX
CONFIDENTIAL TREATMENT REQUESTED] years of the Agreement, then SFX shall pay to
Ticketmaster an amount equal to the total amount of any such shortfall (up to a
maximum of [XXX CONFIDENTIAL TREATMENT REQUESTED] per year and in an aggregate
amount not to exceed [XXX CONFIDENTIAL TREATMENT REQUESTED]). Commencing in year
[XXX CONFIDENTIAL TREATMENT REQUESTED] of this Agreement, SFX shall pay any
amounts to be paid hereunder ratably over years [XXX CONFIDENTIAL TREATMENT
REQUESTED], [XXX CONFIDENTIAL TREATMENT REQUESTED] and [XXX CONFIDENTIAL
TREATMENT REQUESTED] from the amounts otherwise payable to SFX under Sections 4,
5 and 6 of this Agreement. The parties shall mutually agree to the amount and
timing of any increases to be made to the Customer Convenience Charges and the
handling fees over the term of this Agreement. The initial Customer Convenience
Charges, the handling fees at an agreed to minimum of [XXX CONFIDENTIAL
TREATMENT REQUESTED] per order and minimal annual increases shall be set forth
on a schedule to be attached to the Master Agreement; provided, however, that in
the event the parties are unable to reach agreement on the amount of the annual
increases for the then existing Customer Convenience Charges and handling fees,
such increases each year commencing as of January 1, 1999 shall be the greater
of [XXX CONFIDENTIAL TREATMENT REQUESTED]% per annum or the percentage increase
in the national Consumer Price Index over the immediately

3

--------------------------------------------------------------------------------

preceding twelve months as promulgated by the United States Department of Labor,
Bureau of Labor Statistics.

    5.  Rights to Premium Service Charge.  The amount of any additional service
charge with respect to VIP or premium Tickets sold to Attractions which entitle
the purchaser to additional services or perquisites at any Facility (i.e.,
premium parking, special entrances, priority seating, wait service, etc.), or
with respect to special events for which such additional service charge is
separately negotiated by SFX and agreed to by the owner or operator of the
Facility, and which are in excess of the applicable base Customer Convenience
Charge per Ticket for that Attraction, shall be divided as follows: [XXX
CONFIDENTIAL TREATMENT REQUESTED]% shall be retained by Ticketmaster, and [XXX
CONFIDENTIAL TREATMENT REQUESTED]% shall be paid to SFX. Settlement and payment
of all amounts owed to SFX under this Section 5 shall be made on a weekly basis.

    [XXX CONFIDENTIAL TREATMENT REQUESTED]  

    7.  Signing Bonus; Annual Advances.  In consideration for SFX entering into
and performing this Agreement, Ticketmaster shall, on the fifth Business Day
after the date of the execution of this Agreement, pay to SFX a non-refundable
signing bonus in the amount of [XXX CONFIDENTIAL TREATMENT REQUESTED].
Additionally, on the fifth Business Day of January, 1999, and on the fifth
Business Day of January of each of the years 2000, 2001, 2002 and 2003,
Ticketmaster shall advance to SFX the sum of [XXX CONFIDENTIAL TREATMENT
REQUESTED]. The advances made to SFX on the fifth Business Day of January of
each of the first five years of the term of the Agreement shall be fully
recoupable without interest by Ticketmaster throughout the course of the year
and shall be offset against any and all amounts otherwise due to SFX under
Sections 4, 5 and 6 hereof until all amounts are recouped in full; provided,
however, that all amounts from advances which have not been recouped by
Ticketmaster in the event of a termination of the Agreement prior to the
expiration of its term shall be paid by SFX to Ticketmaster in full promptly
following the effective date of such termination.

    8.  Internet Marketing.  SFX shall have the right to place links to
Ticketmaster's Ticketmaster.com web site from SFX owned or operated facilities
for the purpose of selling Tickets to Attractions, and Ticketmaster shall place
links from its Ticketmaster.com web site to SFX owned and operated web sites to
enable purchasers of Tickets to Attractions to gain access to SFX's transaction
page. Ticketmaster shall provide SFX with a box on the Ticketmaster web site at
which Tickets for SFX's Attractions are sold for SFX's use in connection with
its sponsorship sales, and shall also provide prominent space for SFX to include
ticket header sponsorship information on the web page outside the box for SFX's
use in connection with the sale of Tickets to SFX's Attractions.

    9.  Credit Card Charges.  With respect to all Tickets which are purchased
through the use of American Express, Master Card, Visa, or Discover Card, SFX
shall instruct Ticketmaster to increase the Customer Convenience Charge by an
amount equal to [XXX CONFIDENTIAL TREATMENT REQUESTED], provided that
Ticketmaster may increase such amount by the amount of any increase in
inter-bank fees.

    10.  Additional Business Opportunities.  Ticketmaster and SFX agree to use
their reasonable best efforts to develop future merchandising and promotional
opportunities, including but not limited to joint ventures for licensing,
merchandising and affinity and similar programs to be sold through Ticketmaster
Direct and other sources (including various existing and to-be-formed Internet
sites), and to use reasonable efforts to cause additional promotional
programming and other opportunities through Home Shopping Network, USA Network
and other assets of USAI on commercially reasonable terms.

    11.  Access to Data Bases.  At SFX's request, Ticketmaster shall deliver to
SFX without cost the data bases for all Attractions in accessible electronic
form and in a reasonably expeditious manner for SFX's use, subject to
Ticketmaster obtaining any requisite consents prior to such delivery.
Alternatively,

4

--------------------------------------------------------------------------------

SFX may from time to time request that Ticketmaster provide SFX with certain
reasonable services utilizing the SFX data bases and the Ticketmaster data
bases, and upon such request Ticketmaster shall provide such services and shall
be compensated for providing such services at its direct cost (excluding
corporate overhead allocations) plus [XXX CONFIDENTIAL TREATMENT REQUESTED]%.
Additionally, from time to time, Ticketmaster and SFX shall cooperate to develop
affinity merchandising and similar programs to be shared jointly between the
parties utilizing both SFX's and Ticketmaster's data bases, and the profits from
any sales generated by such particular programs shall be shared equally between
the parties after deducting the direct costs thereof (excluding corporate
overhead allocations).

    12.  Affinity Programs.  At SFX's request, Ticketmaster shall mail
information about current or future affinity programs (i.e., programs which
provide additional benefits to the purchaser of a Ticket) which SFX provides to
Ticketmaster to any consumer who purchases a Ticket through Telephone Sales to
an Attraction at an SFX Facility or a Non-SFX Facility (provided SFX first
receives the written consent to so solicit from the third party having a
ticketing agreement with Ticketmaster for such Attraction at the Non-SFX
Facility), at Ticketmaster's direct cost (excluding corporate overhead
allocations) plus [XXX CONFIDENTIAL TREATMENT REQUESTED]%. Ticketmaster and SFX
shall cooperate in expanding such services utilizing Ticketmaster's phone
operators and other Ticketmaster assets and personnel (such as Ticketmaster's
monthly Guide) on economic terms and conditions to be mutually agreed to by the
parties.

    13.  Storage Fee; Additional Ticketmaster Income; Promotion
Efforts.  Ticketmaster agrees to eliminate the account storage fee or any
similar fee which is being charged to SFX or any SFX Affiliate as of the
Effective Date. SFX agrees that it will provide an amount of business
opportunities to Ticketmaster's various businesses (other than the ticketing
business, i.e., Ticketmaster Direct) which will result, on an annual basis, in
additional operating income to Ticketmaster of at least [XXX CONFIDENTIAL
TREATMENT REQUESTED], based on Ticketmaster's representation that its business
operates at no less than a [XXX CONFIDENTIAL TREATMENT REQUESTED]% margin. Such
additional operating income shall come from services which Ticketmaster provides
to SFX for licensing, merchandising and affinity and similar programs and/or
other revenue sources described herein. SFX shall use its reasonable best
efforts to promote the use of IVR and Internet sales of Tickets at all SFX
Facilities and for all SFX Attractions.

    14.  Representations and Warranties of SFX.  SFX represents and warrants to
Ticketmaster that:

(a)SFX and each of the SFX Affiliates is a corporation duly organized and in
good standing in its state of incorporation and has adequate power to enter into
and perform this Agreement;

(b)This Agreement has been duly authorized, executed and delivered on behalf of
SFX and constitutes the legal, valid and binding agreement of SFX, enforceable
in accordance with its terms;

(c)The entering into and performance of this Agreement will not violate any
judgment, order, law or regulation applicable to SFX or any provision of SFX's
charter or bylaws, or result in any breach of, constitute a default under, or
result in the creation of any line, charge, security interest or other
encumbrance upon any assets of SFX pursuant to any instrument to which SFX is a
party or by which it or its assets may be bound;

(d)SFX has the right to sell, or Controls the Right to sell, Tickets to each SFX
Facility which is subject to the terms of this Agreement at which any of its
Attractions are held, and is duly authorized to execute, perform and deliver
this Agreement; and

(e)SFX has the right, authority and power to enter into this Agreement on behalf
of and bind itself and each of the SFX Affiliates.

5

--------------------------------------------------------------------------------



    15.  Representations and Warranties of Ticketmaster.  Ticketmaster
represents and warrants to SFX that:

(a)Ticketmaster is a corporation duly organized and in good standing in its
state of incorporation and has adequate power to enter into and perform this
Agreement;

(b)This Agreement has been duly authorized, executed and delivered on behalf of
Ticketmaster and constitutes the legal, valid and binding agreement of
Ticketmaster, enforceable in accordance with its terms;

(c)The entering into and performance of this Agreement will not violate any
judgment, order, law or regulation applicable to Ticketmaster or any provision
of Ticketmaster's charter or bylaws, or result in any breach of, constitute a
default under, or result in the creation of any line, charge, security interest
or other encumbrance upon any assets of Ticketmaster pursuant to any instrument
to which Ticketmaster is a party or by which it or its assets may be bound;

(d)Ticketmaster is duly authorized to execute, perform and deliver this
Agreement; and

(e)Ticketmaster has the right, authority and power to enter into this Agreement
on behalf of and bind each of the TM Affiliates.

    16.  Miscellaneous.  

    (a)  Notices.  Any notice required or permitted to be given by the
provisions of this Agreement shall be conclusively deemed to have been received
by a party hereto on the day it is delivered by hand or fax to such party at the
addresses or fax numbers indicated below (or at such other address or fax number
such party shall specify to the other party in writing including by fax), or, if
sent by registered or certified mail, on the third Business Day after the day on
which mailed, addressed to such party at such address:


If to SFX, at:
 
SFX Entertainment, Inc.
650 Madison Avenue
16th Floor
New York, New York 10022
Attn: Michael G. Ferrel, President & CEO
Fax No. (212) 486-4869
with a copy to:
 
SFX Entertainment, Inc.
650 Madison Avenue
16th Floor
New York, New York 10022
Attn: Richard A. Liese, Esq.
Fax No. (212) 486-4830
If to Ticketmaster, at:
 
Ticketmaster Corporation
3701 Wilshire Boulevard
Seventh Floor
Los Angeles, California 90010
Attn: Terry Barnes, President & CEO
Fax No. (213) 480-4884

6

--------------------------------------------------------------------------------


with a copy to:
 
Ticketmaster Corporation
8800 Sunset Boulevard
West Hollywood, California 90069
Attn: Eugene Cobuzzi, COO
Fax No. (310) 360-6509
with a copy to:
 
Ticketmaster Corporation
555 West 57th Street
New York, New York 10019
Attn: Daniel R. Goodman, Esq.
Fax No. (212) 399-1395
and with a copy to:
 
Ticketmaster Corporation
8800 West Sunset Boulevard
West Hollywood, California 90069
Attn: Stuart DePina, CFO
Fax No. (310) 360-0625

    (b)  Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. Any action that is or may be
commenced by any party pertaining to this Agreement and the subject matter
hereof shall be commenced in a Federal or state court located in New York
County, New York. The parties hereto hereby consent to the jurisdiction of such
court.

    (c)  Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be deemed to be one and the same Agreement.

    (d)  Amendments.  This Agreement shall not be changed, modified, altered or
amended in any respect without the mutual consent of the parties hereto, which
consent shall be evidenced by a written amendment to this Agreement executed by
the parties.

    (e)  Entire Agreement.  This written Agreement and the Exhibit hereto
constitute the sole and only agreement of the parties relating to the matters
covered hereby. Any prior or contemporaneous agreements, promises, negotiations
or representations not expressly set forth in this Agreement are of no force or
effect.

    (f)  Joint and Several Obligations.  Notwithstanding anything to the
contrary contained in this Agreement, all agreements, covenants, duties and
obligations of SFX hereunder shall be the joint and several agreements,
covenants, duties and obligations of SFX and each of the SFX Affiliates.

    (g)  Existing Agreements.  Upon the execution of this Agreement, and except
as otherwise provided herein, including the extension of the existing Agreement
on the terms set forth herein, all existing ticketing servicing agreements
between Ticketmaster and any of SFX or the SFX Affiliates shall automatically
terminate as of the Effective Date hereof with respect to activities following
such date, and shall be of no further force or effect with respect to activities
following such date.

    (h)  Confidentiality.  It is the intent of the parties hereto that the
terms, conditions and provisions of this Agreement shall remain confidential and
shall not be disclosed to any other person without the prior consent of the
non-disclosing party. However, the parties acknowledge that (i) in operating
under this Agreement and the Master Agreement, multiple employees of each of
them will be privy to some or all of the provisions hereof and (ii) certain
regulatory processes (including, but not limited to, those related to the
Securities and Exchange Commission) may require disclosure of some or all of the
provisions hereof, and that any disclosure pursuant thereto, or any inadvertent
disclosure by a recipient thereof of any non-material terms, shall not
constitute

7

--------------------------------------------------------------------------------

a breach of this Agreement. In the event either party is requested or required
(by oral questions, interrogatories, requests for information or documents in
legal proceedings, subpoena, civil investigative demand or other similar
process) to disclose all or any portions of this Agreement, the party from whom
the disclosure is sought shall provide the other party with immediate oral,
followed by prompt written, notice of any such request or requirements so that
such party may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Agreement. If, in the absence of a
protective order or other remedy, the party from whom disclosure is sought is,
nonetheless, legally compelled to disclose all or any portions of this
Agreement, such party may, without liability hereunder, disclose the Agreement
or only that portion of the Agreement which it is legally required to disclose.

    (i)  Severability.  In the event any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein. Further, in the event that any provision of this
Agreement shall be held to be unenforceable by virtue of its scope, but may be
made enforceable by a limitation thereof, such provision shall be deemed to be
amended to the minimum extent necessary to render it enforceable under the laws
of the jurisdiction in which enforcement is sought.

    17.  Indemnity.  

    (a)  SFX shall protect, indemnify, save and hold Ticketmaster and the TM
Affiliates, including all of their respective officers, directors, shareholders,
employees and/or agents, harmless from and against any and all claims, actions,
damages, expenses (including court costs and reasonable attorneys' fees),
obligations, losses, liabilities and liens imposed or incurred by, or asserted
against, Ticketmaster, the TM Affiliates or their successors or assigns, by any
person or entity, caused by or occurring as a result of SFX's use of the TM
System at a Facility, except to the extent that such claim shall relate to
Ticketmaster's gross negligence or wilful misconduct with respect thereto, the
performance of this Agreement or the breach of any covenant, representation or
warranty contained in this Agreement by SFX, its agents, employees or any other
person (other than Ticketmaster or a TM Affiliate) acting under the direction
and on behalf of SFX.

    (b)  Ticketmaster shall protect, indemnify, save and hold SFX and the SFX
Affiliates, including all of their respective officers, directors, shareholders,
employees and/or agents, harmless from and against any and all claims, actions,
damages, expenses (including court costs and reasonable attorneys' fees),
obligations, losses, liabilities and liens imposed or incurred by, or asserted
against, SFX, the SFX Affiliates or their successors or assigns, by any person
or entity, caused by or arising out of any alleged patent, trademark, or
copyright infringement, asserted against SFX with respect to SFX's use of the TM
System, except to the extent that any such claim shall relate to SFX's
negligence or wilful misconduct with respect thereto, the performance of this
Agreement or the breach of any covenant, representation or warranty contained in
this Agreement by Ticketmaster, its agents, employees or any other person (other
than SFX or an SFX Affiliate) acting under the direction and on behalf of
Ticketmaster.

    18.  Press Releases.  It is the intention of the parties to issue a press
release regarding the general nature of the terms and conditions of this
Agreement after the execution by both parties of this Agreement. Notwithstanding
the foregoing, neither party shall make or issue any public statements,
disclosure or press release with respect to the matters contemplated herein
without the prior consent of the other, which consent shall not be unreasonably
withheld, provided that (i) press releases in conformity with the disclosure
requirements of the Securities and Exchange Commission, in a form which shall be
previously approved by Ticketmaster and SFX, may be issued by SFX and/or
Ticketmaster if deemed necessary, (ii) that the parties hereto shall continue
such communications with

8

--------------------------------------------------------------------------------

directors, employees, customers, suppliers, franchisees, lenders, lessors,
shareholders, partners and other particular groups as may be legally required or
necessary or appropriate and not inconsistent with the best interests of the
other parties for the proper consummation of the transactions contemplated
herein, and (iii) as required by law.

    19.  Expenses.  Each of SFX and Ticketmaster shall be solely responsible for
and bear all of their respective expenses, including, without limitations,
expenses of legal counsel, accountants and other advisors, incurred at any time
in connection with all negotiations and documentation relating to the parties'
entering into this Agreement and the Master Agreement.

    In order to confirm your agreement to the terms and conditions set forth
herein, kindly execute and return the signed copy hereof to the undersigned.

        Very truly yours,
 
 
 
 
SFX ENTERTAINMENT, INC.
 
 
 
 
By:
 
/s/ MICHAEL G. FERREL   

--------------------------------------------------------------------------------

Michael G. Ferrel
        Its:   President and Chief Executive Officer
AGREED TO AND ACCEPTED THIS
13th DAY OF NOVEMBER, 1998:
 
 
 
 
TICKETMASTER CORPORATION
 
 
 
 
By:
 
/s/ TERRY BARNES   

--------------------------------------------------------------------------------

Terry Barnes

 
 
 
  Its:   President and Chief Executive Officer        

9

--------------------------------------------------------------------------------



QuickLinks


Information marked [XXX CONFIDENTIAL TREATMENT REQUESTED] has been omitted
pursuant to a request for confidential treatment. Such omitted information has
been filed separately with the Securities and Exchange Commission.
[LETTERHEAD] November 13, 1998
